Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
The current application has the effective filing date of 10/11/2019.

Status of Claims
Per Applicant’s arguments provided in the Response After Final Action dated 08/19/2021, claims 1-20 are pending. 

Response to Amendment
The Double Patenting rejection is maintained since the Applicant has elected to delay the matter until allowable matter has been found.
The Drawing objection is maintained since it has not been addressed.
The claim objection and 35 USC 112 rejections are withdrawn. 
As for the 35 USC 103 rejection, the Applicant’s arguments in the Response After Final Action dated 08/19/2021 are persuasive, the pending 103 rejection is withdrawn. 
Prosecution is hereby reopened.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/739,206 (app’206) in view of in view of Hiroaki (JP 2017-108758 A; hereinafter “Hiroaki”) and Jiang (US 2015/0282534 A1; hereinafter “Jiang’). 
To claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed structure except for graphene layer as the functional layer have been claimed in app.206. Regarding instant claim 1, Hiroaki teaches all of the claimed structure except for graphene layer as the functional layer. Although Hiroaki fails to teach wherein the plurality of functional layers comprises a graphene layer, Jiang teaches a system wherein the functional layer of a touch input device comprises a graphene layer such that the graphene layer serves as a material to transfer current between a user’s finger and surface of the device (e.g. [0042]-[0044]). It would be obvious to person having ordinary skill in the art at the effective filing to modify the functional layers as taught by Hiroaki with the graphene layer as taught by Jiang, as it is well known that graphene is a conductive material. Since the stimulating electrode as taught by Hiroaki requires good conductivity, it would be obvious to include an electrical interface comprising of graphene because as implied or taught by Jiang, the material is a microstructure with good conductive properties (e.g. [0043]). Consequently, by applying a known technique such as using graphene material for its conductive properties to a known device such as a face stimulation device with a skin interface for improvement, one can expect the predicable result of achieving a high conductivity interface for current delivery. Thus it would be obvious to person having ordinary skill in the art to use either the method of the instant or conflicting claims to use a beauty instrument with a mask. 
Regarding instant claims 2-12, the limitations of these claims encompass the co-pending claim of the same number, reciting the same limitation. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1 and 4-12 of copending Application No. 16/739,210 (app’210). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed structure of claims 1 and 13-20 have been claimed in app’210 under corresponding claims 1 and 14-20. The app’210 claims anticipate the instant application claims.
Regarding instant claim 1, the limitation of claim 1 encompasses co-pending claim 1. The method of instant claim 1, requires the limitations recited in co-pending claim 1. 
Regarding instant claim 13, the limitation of claim 13 encompasses co-pending claim 4. 
Regarding instant claim 14, the limitation of claim 14 encompasses co-pending claim 5. 
Regarding instant claim 15, the limitation of claim 15 encompasses co-pending claim 6. 
Regarding instant claim 16, the limitation of claim 16 encompasses co-pending claim 7. 
Regarding instant claim 17, the limitation of claim 17 encompasses co-pending claim 8. 
Regarding instant claim 18, the limitation of claim 18 encompasses co-pending claims 9 and 10. 
Regarding instant claim 19, the limitation of claim 19 encompasses co-pending claims 9 and 11.
Regarding instant claim 20, the limitation of claim 20 encompasses co-pending claims 9 and 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the Specification: “mask 10” in Figure 1 and Figure 2 (e.g. [0019]), and “first electrode lead 114” and “second electrode lead 116” (e.g. [0021]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Note to Applicant Regarding Claim Limitation
Regarding the limitation “functional layers
Regarding the limitation “electrodes”; under BRI, “electrodes” in the claim is interpreted as wires connecting the controller and the functional layers, in view of the Applicant’s Specification [0019, 0021, 0024] and Drawings Figs. 1 and 3 associating “electrodes” 108 with wires or electrode leads.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over English translation of Hiroaki JP 2017-108758 A (hereinafter “Hiroaki”, previously cited, submitted by the Applicant on 03/12/2021), Ajiki et al. US 2015/0182737 A1 (hereinafter “Ajiki”) and Jiang et al. US 2015/0282534 A1 (hereinafter “Jiang”, previously cited).
Below: annotated Hiroaki Fig. 1 
    PNG
    media_image1.png
    731
    923
    media_image1.png
    Greyscale


Regarding claim 1, Hiroaki teaches a method for using beauty instrument with mask or facial cosmetic stimulation mask ([0012]) comprising:
providing a beauty instrument with mask, the beauty instrument with mask comprises a flexible mask (electrical stimulation device 100 is a mask as shown in Fig. 1, hereinafter ‘mask 100’) which comprises of elastic and elastomers ([0007, 0015-0016] mask 100 comprises elastomeric material) and a controller or control unit (input device 201) which the user inputs to alter treatment parameters ([0043-0045] input device 201 has control unit 203 which controls input information to the mask 100), wherein the flexible mask comprises: 
a first flexible layer or first elastomeric stretchable substrate (Fig.1: substrate 11, see [0016, 0039] substrate 11 is an elastic base made of elastomeric material);
a second flexible layer (biocompatible film 13 that is formed covering the substrate and circuit) overlapped with the first flexible layer (see [0039, ll.274-276] film 13 is form to cover over substrate 11; such as shown in Figs. 2 and 5 in which 13 overlaps 11);
a plurality of functional layers (refer to annotated Fig.1: stimulation electrodes 12, e.g. a first pair of side of nose rectangular shaped and a second pair of cheek V-shaped.) sandwiched between the first flexible layer (11) and the second flexible layer (13) (see [0039, ll.271-277] electrodes 12 and wiring 14 are sandwiched between layers 11 and 13; such as shown in Figs. 2 and 5); 
a plurality of electrodes (refer to annotated Fig. 1: wiring 14; electrodes conduct current to areas of the user’s skin, see [0024-0026]), and two functional layers (cheek 12, and side of nose 12) on one side of the beauty instrument mask are electrically connected with two electrodes, respectively (as shown in annotated Fig. 1: the two different functional layers, i.e. cheek 12, and side of nose 12, are each connected to wiring 14);
flexible mask is electrically coupled with the controller via the plurality of electrodes (see Fig.3);
applying the flexible mask on a user's face ([0015]
turning on the controller (201) and selecting a function button (inherent of input device 201 as it is capable of receiving control info. from a user, see [0045]) on the controller, and stimulating face skin with [a] current ([0041] providing a current to stimulate face skin).
Hiroaki teaches the various functional layers each having an end connected to an electrode, but does not teach that two functional layers on one side of the beauty instrument mask are electrically connected with two different electrodes, respectively; and turning on the controller for applying a voltage between two functional layers one side of the beauty instrument mask via the two different electrodes and stimulating face skin with the current.
However, Ajiki another prior art reference in the analogous art of beauty instrument, discloses a facial mask (Fig. 2: 300) connected to a controller (Fig.2: 300) in which the facial mask has thereon a plurality of functional layers (Fig. 3: iontophoresis circuit 510 with layers 511 and 512), two functional layers (511, 512) are electrically connected with two different electrodes, respectively (see Fig. 3, wiring for 511 and 512 respectively) and turning on the controller (controller 514) for applying a voltage between two functional layers one side of the beauty instrument mask via the two different electrodes and stimulating face skin with the current (see Fig. 3 and [0055-0058] current flow between “functional layers” 511 and 512 acting as anode and cathode respectively).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Hiroaki such that that a pair of functional layers on each side (left or right) of the mask, is connected via a different electrode/wiring to a power supply in view of Ajiki; the motivation for doing so is to change the series electrical circuit of Hiroaki to the parallel electrical circuit of Ajiki so as to conduct a current between each pair of functional layers, Hiroaki: [0036-0037] discusses skin-penetrating/permeable compound being used with the facial mask; Ajiki: Abstract and [0056-0057]).
Hiroaki teaches the plurality of functional layers recited in the claim, but does not teach each of the plurality of functional layers comprises a graphene layer. However Jiang, a prior art reference in the field of wearable device, teaches a system wherein the functional layer of a touch input device comprises a graphene layer such that the graphene layer serves as a material to transfer current between a user’s finger and surface of the device. Jiang teaches that graphene is a microstructure and has good conductive properties ([0042-0044]). It would have been obvious to a person of ordinary skill in the art at the time of filing to replace each of functional layers (electrodes 12) as taught by Hiroaki with the graphene layer as taught by Jiang, the motivation for doing so is to provide the predictable results of achieving a high conductivity interface for current delivery (Jiang: [0044]). 
Regarding claim 2, Hiroaki modified teaches the method of claim 1, Hiroaki further teaches wherein the flexible mask (100) is movably coupled to the controller (201). (Hiroaki: Fig. 3 and [0043: ll.300-301] mentions wired connection between 201 and mask 100; or Fig.4 [0046: ll.323-324] which mentions wireless connection between 201 and 100, both the wired or  wireless connection enables the mask 100 to be physically movably coupled to the controller 201. Also see Ajiki: Fig.2: cable 410 is interpreted as allowing movement between the mask 200 and controller 300due to the discussions in [0050-0052]).
Regarding claim 5, Hiroaki modified teaches the method of claim 1, Hiroaki further teaches wherein the controller comprises a plurality of function buttons (inherent of input device 201 as it is capable of receiving control info. from a user, see [0045]), and the plurality of the function buttons is configured to control a current magnitude, a current frequency, a position of the functional layer which the current is input ([0045, 0046] input device 201 is adapted to receive input information from a user, i.e. this indicates the inherent feature of “plurality of function buttons” since input information, includes: magnitude and frequency, interpreted as "a current magnitude” and “a current frequency” in the claim. As for “a position of the functional layer which the current is input”, this is interpreted as applying stimulation to the entire face, e.g. a face skin position, by activating all stimulation electrodes 12 on the mask 10, see [0028, 0041]. Also see Ajiki: Fig.2, controller 300 appears to have a plurality of input buttons).  
Regarding claim 6, Hiroaki modified teaches the method of claim 1, Hiroaki further teaches the plurality of functional layers is located at a forehead position, a cheek position, or a chin position (see Fig. 1, and also [0028] “[t]he stimulation electrode 12 is provided, for example, on the forehead, cheeks, around the eyes and the like”).
Regarding claim 7, Hiroaki modified teaches the method of claim 1, Hiroaki in view of Ajiki further teaches wherein a circuit is formed between the controller (Ajiki: controller 300), two of the plurality of electrodes (Ajiki: Fig. 3: two different wiring for 511 and 512), the plurality of functional layers (Ajiki: Fig. 3: anode 511 and cathode 512) electrically connected with the two of the plurality of electrodes (Ajiki: Fig. 3:), and the face skin of the user (see Ajiki Fig. 3, and also [0056-0057] with regard to an electrical circuit formed by the current flow between the power control unit 511, 512, 513 and 514). 
Regarding claim 8, Hiroaki modified teaches the method of claim 1, Hiroaki further teaches wherein the current flows through the controller, two pairs of plurality of electrodes, two pairs of functional layers, electrically connected with the two of the plurality of electrodes, and See modification to claims 1 and 7 above, also see Ajiki Fig.3, [0055-0060] with regard to current flow.)
Regarding claim 9, Hiroaki modified teaches the method of claim 1, Hiroaki and Ajiki further teaches a voltage is applied on each two of the plurality of electrodes to produce the current (see Ajiki: [0056] voltage from power supply.) 
Regarding claim 13, Hiroaki modified teaches the method of claim 1, wherein the each of the plurality of functional layer is the graphene layer (This claim is interpreted by the Examiner as further limiting the recitation from claim 1 to further specify that each functional layer not only comprises a graphene layer thereon, but each of the functional layer is a graphene layer. See rejection to claim 1 above, the functional layer, i.e. electrode 12 of Hiroaki, has been replaced with graphene layer taught in Jiang.)
Regarding claim 14, Hiroaki modified teaches the method of claim 1, wherein the each of the plurality of functional layers comprises a graphene layer, but does not disclose wherein graphene layer comprises a plurality of graphenes, the plurality of graphene are stacked with each other. Jiang further teaches the graphene layer comprises a plurality of graphene, the plurality of graphene are stacked with each other ([0044: 5th sentence]) as this structure is a microstructure with good conductive properties ([0043]).  It would have been further obvious to one of ordinary skill at the time of invention to modify the method as taught by Hiroaki modified to further include the graphene layer that each comprises a plurality of graphene, the plurality of graphene stacked with each other as taught by Jiang, the motivation for doing so is to provide the predictable results of achieving a high conductivity interface for current delivery (Jiang: [0043-0044]
Regarding claims 15 and 16, Hiroaki modified teaches the method of claim 1, wherein the each of the plurality of functional layers comprises a graphene layer, but does not disclose wherein the graphene layer comprises a plurality of graphenes, the plurality of graphene are located side by side, and wherein each of the plurality of graphenes is a continuous integrated structure. Jiang further teaches the graphene layer comprises a plurality of graphene, the plurality of graphene are located side by side ([0044: 5th sentence]) as this structure is a microstructure with good conductive properties ([0043]). Jiang then teaches each of the plurality of graphene is a continuous integrated structure by teaching the graphene layer is combined by a plurality of chemical covalent bonds ([0044: 8th sentence]).  It would have been further obvious to one of ordinary skill at the time of invention to modify the method as taught by Hiroaki modified to further include the graphene layer that each comprises a plurality of graphene, the plurality of graphene are located side by side, and having a continuous integrated structure as taught by Jiang, the motivation for doing so is to provide the predictable results of achieving a high conductivity interface for current delivery (Jiang: [0043-0044]).
Regarding claim 17, Hiroaki modified teaches the method of claim 1, but does not teach wherein the each of the plurality of functional layers further comprises a carbon nanotube layer overlapped with the graphene layer. Jiang further teaches the each of the plurality of functional layers further comprises a carbon nanotube layer overlapped with the graphene layer (see [0043] a combination of graphenes and carbon nanotube; also see [0076] combinations of carbon nanotube/graphene composite material) as graphene is a microstructure with good conductive properties ([0043]) and carbon nanotubes have good conductivity and can quickly transmit current ([0056]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the graphene layer in Hiroaki modified such that each of the plurality of Jiang: [0043-0044]). 
Regarding claim 18, Hiroaki modified teaches the method of claim 17, but does not teach wherein the carbon nanotube layer comprises at least one carbon nanotube film, the at least one carbon nanotube film comprises a plurality of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force therebetween, and each carbon nanotube segment comprises a plurality of carbon nanotubes parallel to each other, and joined by van der Waals attractive force therebetween. Jiang further teaches the carbon nanotube layer comprises at least one carbon nanotube film ([0048: 1st sentence]). Furthermore, Jiang teaches wherein at least one carbon nanotube film comprises a plurality of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force therebetween, and each carbon nanotube segment comprises a plurality of carbon nanotubes substantially parallel to each other, and joined by van der Waals attractive force there between by describing the film as "a number of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force there between” ([0048: 3rd sentence]). Each carbon nanotube segment includes a number of carbon nanotubes substantially parallel to each other, and joined by van der Waals attractive force there between” (see [0048]). Jiang furthermore discloses graphene is a microstructure with good conductive properties ([0043]) and carbon nanotubes have good conductivity and can quickly transmit current ([0056]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method as taught by modified Hiroaki with the carbon nanotube layer comprises at least one carbon nanotube film, the at least one carbon nanotube film comprises a plurality of successively oriented carbon nanotube segments joined end-to-end Jiang: [0043-0044]) .
Regarding claim 19, Hiroaki modified teaches the method of claim 17, but does not teach wherein the carbon nanotube layer comprises at least one carbon nanotube film, the at least one carbon nanotube film comprises a plurality of carbon nanotubes entangled with each other. Jiang teaches the carbon nanotube layer comprises at least one carbon nanotube film ([0048: 1st sentence]). Furthermore, Jiang teaches the at least one carbon nanotube film comprises a plurality of carbon nanotubes entangled with each other ([0046] “disordered carbon nanotube structure”). Jiang discloses graphene is a microstructure with good conductive properties ([0043]) and carbon nanotubes have good conductivity and can quickly transmit current ([0056]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method as taught by modified Hiroaki with the carbon nanotube layer comprises at least one carbon nanotube film, the at least one carbon nanotube film comprises a plurality of carbon nanotubes entangled with each other as taught by Jiang, the motivation for doing so is to provide the predictable results of achieving a high conductivity interface for current delivery (Jiang: [0043-0044]).
Regarding claim 20, Hiroaki modified teaches the method of claim 17, but does not teach wherein the carbon nanotube layer comprises at least one carbon nanotube film, the at least one carbon nanotube film comprises a plurality of carbon nanotubes joined by van der Waals attractive force, an angle between a primary alignment direction of the carbon nanotubes and a surface of the carbon nanotube film is ranged from 0 degrees to 15 degrees. Jiang teaches the [0048: 1st sentence]). Furthermore, Jiang teaches the at least one carbon nanotube film comprises a plurality of carbon nanotubes joined by van der Waals attractive force ([0048: 3rd sentence]), an angle between a primary alignment direction of the carbon nanotubes and a surface of the carbon nanotube film is ranged from 0 degrees to 15 degrees ([0050], specifically [0050: last sentence]). Jiang discloses graphene is a microstructure with good conductive properties ([0043]) and carbon nanotubes have good conductivity and can quickly transmit current ([0056]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method as taught by modified Hiroaki with the carbon nanotube layer comprises at least one carbon nanotube film, the at least one carbon nanotube film comprises a plurality of carbon nanotubes joined by van der Waals attractive force, an angle between a primary alignment direction of the carbon nanotubes and a surface of the carbon nanotube film is ranged from 0 degrees to 15 degrees as taught by Jiang, the motivation for doing so is to provide the predictable results of achieving a high conductivity interface for current delivery (Jiang: [0043-0044]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki Ajiki and Jiang as applied to claim 1 above, and further view of Kim US 20170251789 A1 (hereinafter “Kim”, previously cited). 
Regarding claim 3, Hiroaki modified teaches wherein the second flexible layer (biological membrane 13) is directly attached on the user's face ([0032: ll.227-228]) and the facemask (mask 100) is a porous structure ([0035-0036] porous to allow delivery of skin-permeable compounds). Neither Hiroaki nor Ajiki, nor Jiang discloses wherein the second flexible layer is a porous structure with a plurality of micropores. However Kim, another prior art reference in [0021, 0030]; Claim 18). Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to further modify the porous flexible layer (13) in Hiroaki and Jiang to contain micropores thereon as taught by Kim, the motivation for doing so is for improving permeability between the skin and the face mask treatment device. (Hiroaki: [0035-0036] and Kim [0030], micropores allow cosmetic solution/layer to permeate through the layer and onto the skin for absorption)
Regarding claim 4, Hiroaki modified teaches method of claim 3, and further before applying the flexible mask on the user's face, the flexible mask is infiltrated with a liquid or compound (“infiltrated with liquid” in the claim is interpreted as applying a form of liquid to the mask, which is taught by ‘skin-penetrating/permeable compound’ in Hiroaki: [0036-0037]).  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki, Ajiki and Jiang as applied to claim 9 above, and further view of Springer, Jr. US ,5527,357 A (hereinafter “Springer”, previously cited).  
Regarding claim 10, Hiroaki in view of Ajiki teaches the method of claim 9, Ajiki teaches wherein the power is on and then off (Ajiki: Fig.9 flow chart of on and off conditions); but neither Hiroaki, nor Ajiki teaches wherein the voltage is kep for a power on time and stop for a dwell time on two electrodes, and then the voltage is applied to another two electrodes. However Springer, a prior art reference in the analogous art of facial mask for providing electrical stimulation (Figs. 1 and 8), teaches a stimulating mask wherein the voltage is kept for a power-on time and stop for a dwell time on two electrodes (“dwell time” interpreted as no voltage/current is applied during a specific period of time), and then the voltage is applied to another two electrodes. Springer teaches a controller can input voltage to individual conductors/electrodes for a determined time see col. 6, ll. 8-13, apply voltage in any electrode pattern and for any time duration desired). In addition, Springer teaches the voltage can be applied in any pattern or sequential manner (col. 6, ll. 5-7 and ll.20-30 user chooses a subset/pattern of electrodes to activate; col.6, ll.63-col.7, ll.12 when start button is pushed, selected electrodes are activated, and then deactivated based on set time duration, this deactivated time period is interpreted as “dwell time” the device is then shut off and then powered on again for next treatment). It would be obvious to a person of ordinary skill in the art at the time of invention to further modify Hiroaki and Jiang with the teachings of Springer to provide a power on time and stop for a dwell time; the motivation for doing so is to for optimal and systematic treatment with controlled activation of electrodes (Springer: abstract and col.6, ll.20-30) and power conservation (Spring: col.7, ll.2-5). 
Regarding claim 11, Hiroaki in view of Ajiki teaches the method of claim 9, but neither Hiroaki, nor Ajiki teaches that K is a numbering of each of the plurality electrodes, and the voltage is applied to two electrodes in an order 1 and 2, 2 and 3, 3 and 4 ... K-1 and K. Springer  further teaches wherein K is the numbering of each of the plurality electrodes, the voltage can be applied to two electrodes in an order 1 and 2, 2 and 3, 3 and 4 ... K-1 and K by disclosing voltage may be sent in a sequential or any pattern in order to achieve an optimal, systematic treatment with controlled activation of electrodes (Springer: col.6, ll.20-33 a user can select a pattern of electrodes to activate, so as to activate a selected subset, i.e. 2 electrodes each time, in the order as claimed. In operation the activation of electrodes has an automatic mode. Also see col.6, ll.63-col.7, ll.5, and claims 1-2). It would have been obvious to a person of ordinary skill in the art at the time of invention to further modify Hiroaki and Jiang with the patterned activation of electrodes taught by Springer, the motivation for doing so is to systematic treatment with Springer: Abstract and col.6, ll.20-33).
Regarding claim 12, Hiroaki in view of Ajiki teaches the method of claim 9, but neither Hiroaki, nor Ajiki teaches wherein two pairs of the plurality of functional layers corresponding to each two of the plurality of electrodes are cyclically input current, and 5the face skin corresponding the two pairs of the plurality of functional layers are cyclically stimulated. (For limitations: “cyclically input current” and “cyclically stimulated” are interpreted as repeating current input such that each two/pair of electrodes are activated and deactivated, repeatedly in a cycle, or a predetermined pattern.) Springer further teaches wherein two pairs of the plurality of functional layers corresponding to each two of the plurality of electrodes are cyclically input current by disclosing voltage is applied to conductors and then stimulators in any sequential pattern or any other pattern (Springer: col.6, ll.20-33 a user can select a pattern of electrodes to activate, so as to activate a selected subset, i.e. 2 electrodes each time, in a “cyclically stimulated” pattern/order as claimed. In operation the activation of electrodes has an automatic mode. Also see col.6, ll.63-col.7, ll.5, and claims 1-2). Furthermore, Springer teaches the face skin corresponding the two pairs of the plurality of functional layers are cyclically stimulated by disclosing the voltage may be sent to a pair of stimulators that are symmetric on the face (see claim 1) in order to achieve an optimal, systematic treatment with controlled activation of electrodes as taught/implied by Springer (Abstract). It would have been obvious to a person of ordinary skill in the art at the time of invention to further modify Hiroaki such that two pairs of the plurality of functional layers corresponding to each two of the plurality of electrodes are cyclically input current, and  5the face skin corresponding the two pairs of the plurality of functional layers are cyclically stimulated as taught by Springer, the motivation for doing so is to Springer: Abstract and col.6, ll.20-33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These following references all teach conductive zones that forms an electrical circuit of in the recited claims:
Chun et al. US 2017/0216584 A1, see [0006, 0037]
Komatsu et al. US 2020/0368510 A1, see Figs. 1, 5-8  
Mohammadi et al. US 2016/0089536 A1, see [0026]. 
Yanaki US 2011/0160639, see [0096, 0102]
De Claviere US 5443441, Figs. 102, current flow between face mask and another electrode patch
Castel US 2010/0312166, see [0034] current flow between two sides of the face

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        	
September 16, 2021